DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 are pending and under consideration. 
Specification
The first line of the specification will have to be updated to indicate 15294179, filed 10-14-16, is now US Patent 10323280. 
Claim Objections
Claim 1 can be written more clearly as ---A method of obtaining a dairy animal with improved genetic merit, the method comprising: 
extracting DNA from a dairy animal; 
genotyping the DNA to obtain a genotype for the animal; 
determining a genomic estimated breeding value (GEBV) or a genomic predicted transmitting ability (GPTA) of the animal using the genotype; 
selecting individual dairy animals with improved genetic merit based on the GEBV or GPTA; 
harvesting sperm and oocytes from the individual dairy animals selected; 
fertilizing the sperm and oocytes in vitro such that an embryo is obtained; and 
transferring the embryo to a recipient female such that a dairy animal with improved genetic merit is obtained---. OR


extracting DNA from amniocytes of a dairy animal fetus; 
genotyping the DNA to obtain a genotype for the fetus; 
determining a genomic estimated breeding value (GEBV) or a genomic predicted transmitting ability (GPTA) of the fetus using the genotype; 
selecting a fetus with improved genetic merit based on the GEBV or GPTA; 
cloning the fetus; and 
transferring the cloned fetus into a recipient female such that a dairy animal with improved genetic merit is obtained---. 

Claim Rejections - 35 USC § 112
The calculation for GEBV was well-known in the art as described by Meuwissen (2001, Genetics, Vol. 157, 1819-1829) and Hayes (J. Dairy Sci., 2009, Vol. 92, pg 433-443). 
The calculation for GPTA was well-known in the art as described by Weigel (Proceedings of 9th WCGALP, 2010). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
It is unclear whether the phrase “genotyped” DNA encompasses an active step of genotyping DNA or if it encompasses inferring the genotype of the dairy animal. For example, claim 2 requires using GEBV or GPTA calculations (based on the genotype) which is clearly encompassed by the claim, but it is unclear whether inferring the genotype based on phenotype is encompassed by claim. One of skill could clearly infer the genotype of certain genes based on phenotype alone; however, it is unclear whether this concept is encompassed by “genotyped DNA” or whether an active step of chemical analysis of genomic DNA is required. 
Claim 1 is indefinite because the step of “producing a male” and “producing a female” from the “selected first group” does not make sense. The “first group” is selected based on genotyped DNA; the “first group” may contain males and females, and one could select males and females from the “first group”.  However, “males [ ] obtained from the selected first group” are not produced. In other words, males and females from the “first group” are selected, not “produced” as claimed. 
Claim 1 is indefinite because it is unclear whether the phrase “in vitro fertilization (IVF) embryos) infers an active process step of in vitro fertilization or not. As written, the phrase is a product by process embedded into a process claim. Any fertilized embryo has the same structure and function as an IVF embryo and is capable of becoming an individual. Therefore, if applicants wish the phrase to clearly set forth a step of in vitro fertilization, then the phrase can be written more clearly as ---fertilizing the selected egg using the selected sperm in vitro such that an embryo is obtained---

Claim 4 is indefinite because it unclear whether it requires an active step of sex-sorting sperm or not. The claim requires using “sex-sorted” sperm; however, the phrase is a product by process embedded into a process claim. Any sperm is “sex-sorted” in and of itself because it has an X or Y chromosome. Therefore, if applicants wish to clearly set forth a step of in sex-sorting sperm, then the phrase can be written more clearly as ---sorting sperm for an X or Y chromosome--- or ---sex-sorting sperm---; however, it is still unclear which animals sperm is being sex-sorted. Clarification is required. 
Claim 6 is indefinite for reasons set forth above regarding the step of “producing a male” and “producing a female” from the “selected first group” in claim 1. The “first group” is selected based on genotyped DNA; the “first group” may contain males and females, and one could select males and females from the “first group”.  However, “males [ ] obtained from the selected first group” are not produced. In other words, males and females from the “first group” are selected, not “produced” as claimed. Accordingly, it is unclear whether “wherein the step of producing one or more males 
Claim 6 is also indefinite regarding “sex-sorting” sperm for reasons set forth in claim 4. 
Claim 7 is indefinite because it is unclear whether it is limited to an active step of artificial insemination or not. The claim requires a limitation of the sperm (i.e. “wherein the produced sperm from the one or more males is used in artificial insemination”); however, the phrase as written does not modify the structure or function of the sperm. If applicants wish the phrase to clearly set forth an active step of artificial insemination, clarification is required, e.g. ---further comprising artificially inseminating a female dairy animal using sperm obtained from the first group.---. 
Claim 8 is indefinite because it is unclear whether applicants are attempting to set forth an active step of cloning. The claim requires “wherein the first group or second group is comprised of clones”; however, the structure and function of clones is identical to non-cloned animals. If applicants wish the phrase to clearly set forth a step of cloning, clarification is required, e.g. ---further comprising cloning dairy animals to obtain the population of selection candidates---. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Yudin (Russian J. Genetics, 2016, Vol. 6, No. 3, pg 321-329).
Yudin taught genotyping male and female cattle and selecting desired males and females for fertilization in vivo or in vitro (pg 323-324; “Using reproductive technologies in dairy cattle genomic selection”; pg 325 “Repeated IVF procedures…”). This is equivalent to the “selecting individuals from a population of selection candidates in a breeding program based on genotyped DNA” and “producing in vitro fertilization (IVF) embryos” and “transferring the IVF embryos” in claim 1. It is also equivalent to “selecting a 1st group” and “producing males” and “producing semen” as required in claim 1 because the group with the desired genotype included males. Likewise, it is equivalent to “selecting a 2nd group” and “producing females” and “harvesting oocytes” as required in claim 1 because the group with the desired genotype included females. 
Claims 4 and 6 have been included because the sperm can be sex-sorted (pg 324, last partial paragraph). 
Claim 7 has been included because Yudin taught the gametes can be used in vivo or in vitro. 
st full paragraph). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10323280. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require genotyping of non-human mammals for improving genetic merit of offspring. The variations in each claim set are obvious and each variant could have been claimed in the other application. 
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/487244 and 16/195552. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require genotyping of non-human mammals for improving genetic merit of offspring. The variations in each claim set are obvious and each variant could have been claimed in the other application. This is a 

Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632